ACCEPTED
                                                                               03-15-00335-CV
                                                                                       6830551
                                                                    THIRD COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                           9/8/2015 3:33:41 PM
                                                                             JEFFREY D. KYLE
                                                                                        CLERK



          No. 03-15-00335-CV                                FILED IN
                                                     3rd COURT OF APPEALS
                                                         AUSTIN, TEXAS
                                                     9/8/2015 3:33:41 PM
                  IN THE THIRD COURT OF       APPEALS JEFFREY D. KYLE
                          AUSTIN, TEXAS                      Clerk




                         HERBERT ROLNICK,
                                                              Appellant

                                   V.

  SIGHT’S MY LINE, INC., A FLORIDA CORPORATION; STEWART
   LANTZ; RIGGS, ALESHIRE & RAY; BLAZIER, CHRISTENSEN,
          BIGELOW & VIRR; AND ADAMS & GRAHAM,
                                                              Appellees

      Interlocutory Appeal from the 200th Judicial District Court
     in Travis County, Texas, The Honorable Tim Sulak, Presiding


          UNOPPOSED SECOND MOTION FOR EXTENSION
           OF TIME TO FILE APPELLANT’S REPLY BRIEF


TO THE HONORABLE JUSTICES OF THE COURT:

     Pursuant to Texas Rule of Appellate Procedure 38.6(d), Appellant

Herbert Rolnick respectfully files this unopposed motion asking the

Court to extend the deadline to file his Appellant’s Reply Brief three (3)

days from September 8, 2015 to September 11, 2015. This is the second

unopposed motion for extension of time Appellant has filed with respect

to his Reply Brief.


                                    1
     1.    The trial court signed the order overruling Appellant’s special

appearance on May 14, 2015. Appellant filed his Notice of Appeal on June

3, 2015. The court reporter filed the reporter’s record on June 10, 2015.

The district clerk filed the clerk’s record in this Court on June 12, 2015.

Appellant Rolnick filed his Appellant’s Brief on July 9, 2015.

     2.    Appellee Riggs, Aleshire & Ray, P.C. filed its Brief of Appellee

on July 29, 2015. Appellee Adams & Graham, L.L.P. filed its Brief of

Appellee on August 5, 2015. Appellees Sight’s My Line, Inc. and Stewart

Lantz filed their Brief of Appellees on August 5, 2015. Appellee Blazier,

Christensen, Bigelow & Virr never filed a brief and apparently did not

file a response to this Court’s August 5, 2015 letter.

     3.    The Appellees’ Briefs filed by August 5, 2015, taken together

are sufficiently similar that Appellant Rolnick has been preparing a

single Reply Brief addressing all of them.

     4.    Although extensive work has been done on the Reply Brief, a

persistent technological problem has interfered with the undersigned’s

ability to finish the brief. For the past ten to fourteen days, the

undersigned’s firm has been experiencing intermittent loss of internet

access. During that time, the firm has had its own IT provider as well as

an internet specialist working on the problem. That work has been done

during all times of the day and night, as well as during the weekend. At

the end of last week, the problem appeared to be resolved.


                                     2
     5.    Over   the   Labor    Day    holiday,   the   undersigned   had

intermittent problems connecting remotely and attorneys working in the

office started experiencing intermittent internet outages. When the

undersigned returned to her office Tuesday morning, internet access was

intermittent and sometimes lasted only a few minutes. Although the

undersigned has regained internet access, the individuals working on the

problem have not been able to assure her that the problem has been fixed.

     6.    The loss of time over the weekend and particularly today

caused by the frequent interruptions of internet access has prevented

completion of the brief by September 8, 2015. The uncertainty over

whether the problem has been fixed justifies the request for an additional

three (3) days in which to complete the brief. Appellant therefore requests

the Court to extend the current deadline for the Appellant’s Reply Brief

from September 8, 2015 to September 11, 2015.

                  CERTIFICATE OF CONFERENCE

     On August 20, 2015, the undersigned contacted counsel for each

appellee that filed a brief to confer on this motion. Each of them informed

the undersigned that there was no opposition to the extension requested

in this motion.

     WHEREFORE, PREMISES CONSIDERED, Appellant Herbert

Rolnick respectfully prays for the Court to grant his Unopposed Second




                                    3
Motion for Extension of Time to File Appellant’s Reply Brief. Appellant

also prays for such other relief to which he may be entitled.

                                     Respectfully submitted,

                                     RUTH G. MALINAS
                                     Texas Bar No. 08399350
                                     TIM T. GRIESENBECK, JR.
                                     Texas Bar No. 08454450
                                     SCOTT M. NOEL
                                     Texas Bar No. 00797158
                                     Plunkett & Griesenbeck, Inc.
                                     Catholic Life Building, Suite 900
                                     1635 N.E. Loop 410
                                     San Antonio, Texas 78209
                                     (210) 734-7092 (telephone)
                                     (210) 734-0379 (facsimile)
                                     rmalinas@pg-law.com


                                        /s/ Ruth G. Malinas
                                     RUTH G. MALINAS

                                     COUNSEL FOR APPELLANT
                                     HERBERT ROLNICK




                                    4
                     CERTIFICATE OF SERVICE

      This will certify that a true and correct copy of the foregoing
Unopposed Second Motion for Extension of Time to File Appellant’s Reply
Brief has been served electronically through the Texas electronic filing
manager this 8th day of September, 2015, on the following attorneys of
record:

J. Hampton Skelton
Brandon Duane Gleason
Skelton & Woody
248 Addie Roy Road, Suite B-302
Austin, TX 78746
hskelton@skeltonwoody.com
bgleason@skeltonwoody.com
Attorneys for Sight’s My Line, Inc.,
a Florida Corporation and Stewart Lantz

Craig S. Hilliard
Stark & Stark
P.O. Box 5315
Princeton, NJ 08543-2315
chilliard@stark-stark.com
Attorney for Sight’s My Line, Inc.,
a Florida Corporation and Stewart Lantz

Scott R. Kidd
Scott V. Kidd
Kidd Law Firm
819 W. 11th Street
Austin, TX 78701
scott@kiddlawaustin.com
svk@kiddlawaustin.com
Attorneys for Riggs, Aleshire & Ray

Michael B. Johnson
Salvador Davila
Thompson, Coe, Cousins & Irons, LLP
701 Brazos, Suite 1500
Austin, TX 78701
mjohnson@thompsoncoe.com
sdavila@thompsoncoe.com
Attorneys for Blazier, Christensen,


                                   5
Bigelow & Virr

Robert E. Valdez
Joseph Cuellar
Valdez, Jackson & Trevino, PC
1826 North Loop 1604 West, Suite 275
San Antonio, TX 78248
revaldez@vjtlawfirm.com
jcuellar@vjtlawfirm.com
Attorneys for Adams & Graham



                                        /s/ Ruth G. Malinas
                                       RUTH G. MALINAS




                                 6